OPINION — AG — ** OKLAHOMA GAS AND ELECTRIC COMPANY — EASEMENT — BOARD OF PUBLIC AFFAIRS ** IT IS OUR UNDERSTANDING THAT THE BOARD OF PUBLIC AFFAIRS HAS ADOPTED A POLICY OF REQUIRING THE APPROVAL BY THE HEAD OF THE STATE AGENCY, DEPARTMENT OR INSTITUTION HAVING CONTROL OF THE LAND OVER WHICH THE EASEMENT IS SOUGHT, BEFORE EXECUTING AN EASEMENT THEREON. IN THIS CONNECTION, WE SEE NO OBJECTION TO THE APPROVAL OF THE PLANNING AND RESOURCES BOARD BEING ENDORSED ON THE EASEMENT, IF THE UTILITY COMPANY REQUESTS THE BOARD OF AFFAIRS TO EXECUTE AN EASEMENT ON THE PARK LANDS MENTIONED IN YOUR LETTER; THAT IS, IF THE GRANTING OF THE EASEMENT WILL NOT UNDULY INTERFERE WITH THE USE OF THE LAND FOR STATE PARK PURPOSES. (COMMISSIONERS OF THE LAND OFFICE, UTILITIES, CONSTRUCTION OF ELECTRIC TRANSMISSION LINES) CITE: 74 O.S. 126.1 [74-126.1] (MAINARD KENNERLY)